Citation Nr: 0306856	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from September 1954 to April 
1977.  He died in December 1995; the appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
When this case was before the Board in August 2000, it was 
remanded to the RO for further development.  It was returned 
to the Board in February 2003.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran died in December 1995; the immediate cause of 
his death was pneumonia due to, or as a consequence of, 
chronic obstructive pulmonary disease (COPD); atherosclerotic 
vascular disease and tobacco use were contributory causes of 
the veteran's death.

3.  The veteran's tobacco use was due to nicotine dependence 
that had its onset in active service.







CONCLUSION OF LAW

Disability incurred in active duty caused the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2002); VAOPGCPREC 2-93 (January 13, 
1993), published at 58 Fed. Reg. 42,756 (1993); VAOPGCPREC
 19-97 (May 13, 1997), published at 62 Fed. Reg. 37,954 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appellant's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to this claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.  

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for a disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may be established for a disability 
or death if the evidence establishes that the underlying 
disease or injury was caused by tobacco use during service.  
VAOPGCPREC 2-93; Davis v. West, 13 Vet. App. 178, 183 (1999).  
The possible effect of smoking before or after military 
service must be considered.  VAOPGCPREC 2-93.

Secondary service connection for death or disability 
attributable to tobacco use subsequent to military service 
can be established based on nicotine addiction that had 
arisen in service if the addiction was the proximate cause of 
the death or disability.  VAOPGCPREC 19-97; Davis v. West, 13 
Vet. App. at 183.  In addition, VA's Under Secretary for 
Health has concluded that nicotine dependence may be 
considered a disease for VA compensation purposes.  See USB 
Letter 20-97-14 (July 24, 1997).

Subsequent legislation relating to claims based upon the 
effects of tobacco products, contained in 38 U.S.C.A. § 
1103(a) (West 2002), include the following:  

Notwithstanding any other provisions of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in line of duty in the active 
military, naval, or air service for 
purposes of this title on the basis that 
it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

See Public Law 105-206, July 22, 1998, 112 Stat. 865, § 8202.  
This law applies to claims filed after June 9, 1998, and does 
not affect claims filed prior to that date, to include the 
appellant's claim.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect one episode of pneumonia in 
May 1955 requiring hospitalization for 10 days.  There were 
no complications or sequelae.  On a report of medical history 
completed in April 1972, the veteran reported having or 
having had shortness of breath and pain or pressure in his 
chest.  No respiratory disability was identified at that time 
and a chest X-ray study was normal.  Also noted was an 
episode of pneumonia in March 1975, requiring hospitalization 
for 18 days.  On the report of medical examination completed 
in May 1975 the veteran was noted to have had a normal 
recovery without complications or sequelae; chest X-rays were 
negative.  Service records also generally document a number 
of episodes of upper respiratory infection, pharyngitis and 
sinusitis.  Chest X-rays taken in connection with the 
retirement examination in February 1977 were negative and 
there was no note of respiratory disability on the 
accompanying report of examination at discharge.

The report of VA examination dated in March 1978 reflects 
that the veteran smoked about 10 cigars daily.  No current 
respiratory disability was evidenced.  

Air Force hospital records dated from 1979 to 1987 note the 
veteran's problems with recurrent sinusitis and nasal 
congestion.  It was noted that he was on allergy shots, for 
four years, until 1983, and taking antihistamines, 
decongestants and nasal steroids, but still symptomatic.  It 
was also noted that the veteran probably had asthma and that 
he was a smoker.  Records include note that the veteran had 
been smoking two packs per day for 30 years.  Examination 
findings included some bilateral inspiratory wheezing.

A December 1991 Intake and Diagnostic Report notes the 
veteran smoked to excess.

Social Security Administration (SSA) records dated in 1992 
are of record.  The veteran was noted to have had multiple 
physical and mental problems.  Records considered by the SSA 
are described chronologically in pertinent part herein.

In a January 1992 examination report the veteran was noted to 
smoke as much as four packs of cigarettes per day.  In a 
statement received in June 1992, the veteran corrected that 
statement and indicated that he smoked about two and one-half 
packs per day.  

In an Abilene Regional Medial Center discharge summary for 
February and March 1994, the veteran was described as a 
"major leaguer smoker" referred on an urgent basis from an 
Air Force Base hospital due to an abnormal chest X-ray and 
rapidly increased respiratory distress.  The veteran was 
treated for adult respiratory distress syndrome and 
pneumonia.  At discharge it was noted that there was no 
evidence of permanent lung damage or significant pre-existing 
lung disease.  A report of physical examination dated in 
February 1994 notes the veteran to have bilateral 
infiltrative alvelolo-interstitial adult respiratory distress 
syndrome with a very rapid change in X-ray and shunting.  
Other reports note the veteran's heavy smoking history, 
smoking two or more packs of cigarettes daily, with a pattern 
of a chronic cough and sinus drainage.  The impression shown 
in a February 6, 1994, consultation report is "overwhelming 
pneumonia."  Severe peripheral vascular disease and 
cigarette abuse were also noted.  

The veteran presented for a VA examination in May 1994.  The 
diagnoses included allergic rhinitis and chronic sinusitis.  

A medical entry dated in May 1994 notes that the veteran had 
reduced his smoking to one pack per day but that in the 
physician's opinion the veteran should stop smoking or he 
would speed up the peripheral vascular disease.  A private 
medical entry dated in July 1994 pertains to neurologic 
consult due to carpal tunnel syndrome, with note of the 
veteran's smoking.  The physician indicated that "[i]f he 
continues to smoke, that's certainly not good for him."

A December 1995 record associated with the veteran's terminal 
hospitalization includes note of a positive tobacco history.  
The veteran was noted to have COPD and restrictive lung 
disease in addition to a history of schizophrenia, coronary 
artery disease, diabetes mellitus and peripheral vascular 
disease.  

The veteran died in December 1995.  The death certificate 
identifies the immediate cause of death as pneumonia of one 
month's duration due to or as a likely consequence of COPD of 
greater than five years' duration.  Another significant 
condition contributing to death was identified as 
atherosclerotic vascular disease and tobacco use was stated 
to have affirmatively contributed to death.

The claims file contains an April 1999 statement from G. 
Vincent, Ed.D., LMFT, NCC, a professional Counselor.  G. 
Vincent noted treatment of the veteran from 1991 to 1995 and 
indicated that the veteran had been a heavily addictive 
cigarette smoker throughout that entire time.  G. Vincent 
also noted that the veteran's primary diagnosis was PTSD and 
that smoking was a secondary feature of such.  G. Vincent 
reported that the veteran had given a history of smoking 
anywhere from one to four packs per day and that efforts to 
reduce his smoking had failed.  G. Vincent pointed out that 
even when the veteran was the most ill, when he could barely 
breathe, he would argue that his lungs were healthy and in 
good shape.  G. Vincent opined that the vetearn's tobacco use 
was addictive and that such "undoubtedly" hastened his 
death and added to his pathology.

Also of record is a lay statement dated in April 1999, from a 
person who reported that he served with the veteran, had 
known the veteran for over 35 years and was aware that the 
veteran was a heavy smoker while at Dyess Air Force Base in 
the early 1960s and had continued to smoke until his death in 
1995.  He also reported that the veteran's consumption varied 
from a few cigarettes and up to two or four packs per day and 
that the veteran had tried to stop smoking without success.  

In May 1999, the RO requested the appellant to complete a 
tobacco use questionnaire pertinent to the veteran.  She 
indicated that the veteran had not used tobacco prior to 
service, but that during and after service he smoked cigars 
and cigarettes, smoking from between two to four packs of 
cigarettes per day throughout his life.  

Analysis

As set out above, the veteran's death certificate, completed 
by a medical doctor, shows that the immediate cause of death 
was pneumonia due to COPD and that atherosclerotic vascular 
disease was an underlying disability contributing to death.  
The death certificate also specifically identifies tobacco 
use as having contributed to the veteran's death.  The 
medical and lay evidence of record shows the veteran to have 
been a heavy smoker beginning in service and continuing 
throughout his lifetime.  The claims files contain lay 
statements from the appellant, the veteran's surviving 
spouse, and from a former serviceman who served with the 
veteran in the 1960s.  Both individuals testified that the 
veteran was a heavy smoker during service and that he had 
been unable to quit thereafter.  The veteran's spouse has 
reported that the veteran did not smoke prior to service.  
The Board also notes medical notations in the claims file 
reflecting that the veteran was urged to reduce and 
discontinue his tobacco use.  Physician comments specifically 
indicate that the veteran's continued use of tobacco would 
have a negative effect on him, in particular hastening his 
atherosclerotic vascular disease.  Finally, the claims file 
contains a statement from a licensed medical practitioner 
diagnosing the veteran with a smoking or nicotine addiction.

Although the evidence of record does not definitively 
associate the veteran's nicotine addition to service, the 
Board finds that such likely had its onset in active service.  
In support of that conclusion are the lay statements 
referenced above, relevant to the veteran's smoking habits 
prior to, during and subsequent to service.  The Board also 
notes as significant the veteran's lengthy service period.  
Moreover, the Board emphasizes the fact that medical records 
dated shortly after service discharge and continuing 
thereafter reflect the veteran's own report of continuous 
smoking, with medical notations that he smoked to excess.  As 
such, and resolving reasonable doubt in the veteran's favor, 
the Board concludes that nicotine dependence was incurred in 
active service.

As noted on the death certificate, the veteran's tobacco use 
has been clinically opined to have materially contributed to 
the cause of his death.  There is no competent evidence of 
record contradicting this conclusion and as such, service 
connection for the cause of the veteran's death is warranted 
in this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

